DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.
 
Status of Claims
Applicant's amendments filed on 6 January 2021 have been entered.  Claims 1, 5, 7, 19, and 20 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-12 and 14-20 are still pending in this application, with claims 1, 19, and 20 being independent.

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. Applicant argues generally that the references do not teach the amended claims.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US Pub. 2018/0349690), hereinafter Rhee, in view of Antoniac et al. (US Pub. 2016/0224123), hereinafter Antoniac.
Regarding claim 1, Rhee discloses an information processing device comprising: a recognition unit configured to recognize a manipulation of a user (Abstract: a body formed to be worn on a head part of a user; a display unit disposed at the front side of the body and formed to display a virtual space including a virtual object; a plurality of cameras formed to detect a user's hand existing within the virtual space; a plurality of feedback signal units arranged to be spaced apart from each other to output feedback signals in different directions; and a control unit for, when the user's hand approaches or contacts a virtual object included in the virtual space, detecting a particular part of the user's hand approaching or contacting the virtual object on the basis of a plurality of pieces of sensing information received from the plurality of cameras, and controlling the plurality of feedback signal units to cause feedback signals having different directions to reach the particular part); and an output control unit configured to: control a display device to display a screen including a captured image of an observation target (Fig. 2; Paragraphs [0138]-[0139]: Referring to FIG. 2, a user in virtual reality implemented in the mobile terminal may feel like an experience in which the user himself or herself belongs to a virtual space 200 implementing the virtual reality. Accordingly, the user may take an action such as touching or holding a virtual object 210 included in the virtual space 200 in the same manner as an actual object. Here, the virtual space 200 denotes a preset space in which a 3D stereoscopic image generated by a graphic technology is displayed…since the virtual object included in the virtual space 200 cannot be actually touched or held, the reality of the user experiencing the virtual reality may be reduced. In order to prevent such a problem, the mobile terminal may implement a more realistic virtual space through an interaction between a user in virtual reality and an virtual object) and at least one annotation corresponding to the observation target, wherein the at least one annotation indicates allowance of the manipulation to a specific region of the observation target, and the display device is wearable by the user (Abstract: a body formed to be worn on a head part of a user; a display unit disposed at the front side of the body and formed to display a virtual space including a virtual object; Paragraph [0091]: display unit 151 may display (output) information processed in the mobile terminal 100. For example, the display unit 151 may display execution screen information of an application program driven in the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information; Paragraph [0176]: in the mobile terminal according to the present disclosure, when there exists a function linked to a virtual object contacted by a user, the controller may execute the relevant function. For example, when the virtual object of a portion that contacted by the user is an icon, it may be possible to execute a function linked to the relevant icon. In this case, an execution screen of a function linked to the relevant icon may be displayed on the display unit 451); control a size of the observation  the controller may output a feedback signal at a first intensity when a relative distance between the virtual object and a specific part of the user's hand is a first distance, and output a feedback signal at a second intensity lower than the first intensity when a relative distance between the virtual object and a part different from the specific part of the user's hand is a second distance larger than the first distance; Paragraph [0021]: the controller may generate a virtual image corresponding to the user's hand based on a plurality of sensing information received from the plurality of cameras, and determine whether the virtual object is in contact with or in proximity to the virtual object based on a relative distance between the virtual image and the virtual object; Paragraph [0201]: in a mobile terminal according to the present disclosure, a virtual object may be modeled by a modeling method based on the characteristics of an object among a plurality of modeling methods. The controller 180 may perform modeling on the virtual object through a method determined based on the characteristics of an object corresponding to the virtual object among the plurality of modeling methods. Here, the characteristic of an object corresponding to the virtual object may include at least one of the type, weight, size, strength, shape, and surface of the object. For example, when the appearance of the object corresponding to the virtual object is monotonous, like a book, the controller 180 may model the virtual object using a relatively simple modeling method rather than a complicated modeling method. For another example, when the appearance of the object is complicated, the controller 180 may model the virtual object through a complicated modeling method in order to determine to which portion the user is accurately close or in proximity; Paragraph [0222]: the controller 180 may control the plurality of feedback signal units to output different feedback signals according to a preset condition. Here, the preset condition may be any one of a condition related to a size of the area of a specific part where the user's hand is in contact with the virtual object, and a condition related to a gesture of the user's hand).

	However, Antoniac teaches control of images in a wearable display (Fig. 1A; Abstract), further comprising control at least one of content of the at least one annotation, a shape of the at least one annotation, or a display position of the at least one annotation based on the size of the observation target in the screen, and emotion of the observation target wherein the emotion of the observation target is based on the captured image of the observation target (Fig. 3; Paragraph [0098]: the hands 106 of the user 102 move in air to give some signal or command to one or more of the electronic devices 108A-108N. For example, if the user 102 opens, waves or closes the hands, then a signal corresponding to the gesture is issued. In another embodiment of the present disclosure, the hands 106 of the user 102 are used to control one or more settings or features of the computing device 104 or the electronic devices 108A-108N in an analogue way. This is related to controlling quantities in cases where number input is not quick and flexible enough. Examples of the one or more settings or features may include, but is not be limited to, sound volume, speed, height, power, direction, and steering. The controlling of remote devices is done via overlaying a user interface element, like a slider, on the OHMD and controlling it with some gestures; Paragraph [0132]: computer vision algorithms are tailored to recognize the hands 106 in a viewport of the image capturing module 206, specifically various shapes of the hands 106, sequence of the various shapes and sizes. The size of the detected pose in the image is based on distance of the hands 106 from the image capturing module 206. For example, if the hands 106 are in proximity to the image capturing module 206, the image will appear bigger and moving it in the camera frame will be smaller, hence lowering the resolution of the cursor. Further, if the hands 106 are a little far away from the image capturing module 206, the image will appear smaller and hence enhancing the resolution; Paragraph [0143]: the size of the hands 106 is bigger and the resolution of the image is lower when the hands 106 are closer to the image capturing module 206 of the interactive computing device 104 as shown in a camera view 302B and a camera view 302D. In another embodiment of the present disclosure, the size of the hands 106 is smaller and the resolution of the image is greater when the hands 106 are a little far away from the image capturing module 206 of the interactive computing device 104 as shown in a camera view 302A and a camera view 302C. This is similar to the mouse sensitivity with computers, when a hand is close, moving it one centimeter results in larger pointer move compared to when the hand is far. The camera views 302A-302D may be referred as user interfaces 302A-302D). Antoniac teaches that this will enable a user to interact with the device in order to more clearly see objects (Paragraph [0073]; Paragraph [0162]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhee with the features to control a degree of detail of the displayed information that indicates the allowance of the manipulation to the specific region, wherein the degree of detail is controlled based on the size of the observation target in the screen, and additional information is displayed based on an increase in the size of the observation target as taught by Antoniac so as to enable a user to interact with the device in order to more clearly see objects as presented by Antoniac.
Regarding claim 2, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Antoniac discloses wherein the output control unit is further configured to: enlarge the size of the observation target in the screen based on an increase in the distance between the recognition target and the criterial position, and reduce the size of the observation target in the screen based on a decrease in the distance between the recognition target and the criterial position (Fig. 3; Paragraph [0132]: computer vision algorithms are tailored to recognize the hands 106 in a viewport of the image capturing module 206, specifically various shapes of the hands 106, sequence of the various shapes and sizes. The size of the detected pose in the image is based on distance of the hands 106 from the image capturing module 206. For example, if the hands 106 are in proximity to the image capturing module 206, the image will appear bigger and moving it in the camera frame will be smaller, hence lowering the resolution of the cursor. Further, if the hands 106 are a little far away from the image capturing module 206, the image will appear smaller and hence enhancing the resolution; Paragraph [0143]: the size of the hands 106 is bigger and the resolution of the image is lower when the hands 106 are closer to the image capturing module 206 of the interactive computing device 104 as shown in a camera view 302B and a camera view 302D. In another embodiment of the present disclosure, the size of the hands 106 is smaller and the resolution of the image is greater when the hands 106 are a little far away from the image capturing module 206 of the interactive computing device 104 as shown in a camera view 302A and a camera view 302C. This is similar to the mouse sensitivity with computers, when a hand is close, moving it one centimeter results in larger pointer move compared to when the hand is far. The camera views 302A-302D may be referred as user interfaces 302A-302D).
Regarding claim 3, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the distance between the recognition target and the criterial position is a distance in a criterial direction between the criterial position and the recognition target, and the output control unit is further configured to control, based on a position of the recognition target in a direction orthogonal to the criterial direction, a central position of the control of the size of the observation target in the screen (Fig. 6B; Fig. 6C; Paragraph [0201]: in a mobile terminal according to the present disclosure, a virtual object may be modeled by a modeling method based on the characteristics of an object among a plurality of modeling methods. The controller 180 may perform modeling on the virtual object through a method determined based on the characteristics of an object corresponding to the virtual object among the plurality of modeling methods. Here, the characteristic of an object corresponding to the virtual object may include at least one of the type, weight, size, strength, shape, and surface of the object. For example, when the appearance of the object corresponding to the virtual object is monotonous, like a book, the controller 180 may model the virtual object using a relatively simple modeling method rather than a complicated modeling method. For another example, when the appearance of the object is complicated, the controller 180 may model the virtual object through a complicated modeling method in order to determine to which portion the user is accurately close or in proximity; Paragraph [0213]: as illustrated in FIG. 6B, when the user takes a gesture indicating a virtual object with a specific finger, the controller 180 may set a partial region 640 modeling a specific finger of a modeling object corresponding to the user's hand (640) as a target region; Paragraph [0231]: as illustrated in FIG. 6C, the controller 180 may control the plurality of feedback signal units in such a manner that a feedback signal transmitted to a first region 650a having a smaller relative distance between the virtual object and the user's hand is higher than a feedback signal transmitted to a second region 650b having a larger relative distance between the virtual object and the user's hand on the target regions 650a, 650b in which the virtual object and the user's hand are in contact with each other. Therefore, according to the present disclosure, when a user hold a virtual object, it may be possible to provide an experience of applying a different force to each part of the hand).
Regarding claim 5, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the criterial position is a position of the display device (Paragraph [0075]: location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal; Paragraph [0128]: positional tracking is a technology for implementing a movement in virtual reality using the position of a user in the real world).
Regarding claim 6, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the recognition target is a hand of the user in a specific shape (Paragraph [0016]: the controller may detect a gesture of the user's hand, and output a different feedback signal according to the gesture of the user's hand
Regarding claim 8, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the output control unit is further configured to: control imaging magnification of the captured image (Paragraph [0201]: in a mobile terminal according to the present disclosure, a virtual object may be modeled by a modeling method based on the characteristics of an object among a plurality of modeling methods. The controller 180 may perform modeling on the virtual object through a method determined based on the characteristics of an object corresponding to the virtual object among the plurality of modeling methods. Here, the characteristic of an object corresponding to the virtual object may include at least one of the type, weight, size, strength, shape, and surface of the object. For example, when the appearance of the object corresponding to the virtual object is monotonous, like a book, the controller 180 may model the virtual object using a relatively simple modeling method rather than a complicated modeling method. For another example, when the appearance of the object is complicated, the controller 180 may model the virtual object through a complicated modeling method in order to determine to which portion the user is accurately close or in proximity; Paragraph [0222]: the controller 180 may control the plurality of feedback signal units to output different feedback signals according to a preset condition. Here, the preset condition may be any one of a condition related to a size of the area of a specific part where the user's hand is in contact with the virtual object, and a condition related to a gesture of the user's hand); and control the size of the observation target in the screen based on the imaging magnification (Paragraph [0201]: in a mobile terminal according to the present disclosure, a virtual object may be modeled by a modeling method based on the characteristics of an object among a plurality of modeling methods. The controller 180 may perform modeling on the virtual object through a method determined based on the characteristics of an object corresponding to the virtual object among the plurality of modeling methods. Here, the characteristic of an object corresponding to the virtual object may include at least one of the type, weight, size, strength, shape, and surface of the object. For example, when the appearance of the object corresponding to the virtual object is monotonous, like a book, the controller 180 may model the virtual object using a relatively simple modeling method rather than a complicated modeling method. For another example, when the appearance of the object is complicated, the controller 180 may model the virtual object through a complicated modeling method in order to determine to which portion the user is accurately close or in proximity; Paragraph [0222]: the controller 180 may control the plurality of feedback signal units to output different feedback signals according to a preset condition. Here, the preset condition may be any one of a condition related to a size of the area of a specific part where the user's hand is in contact with the virtual object, and a condition related to a gesture of the user's hand).
Regarding claim 9, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the output control unit is further configured to: recognize the manipulation to the specific region of the observation target (Paragraph [0091]: display unit 151 may display (output) information processed in the mobile terminal 100. For example, the display unit 151 may display execution screen information of an application program driven in the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information; Paragraph [0176]: in the mobile terminal according to the present disclosure, when there exists a function linked to a virtual object contacted by a user, the controller may execute the relevant function. For example, when the virtual object of a portion that contacted by the user is an icon, it may be possible to execute a function linked to the relevant icon. In this case, an execution screen of a function linked to the relevant icon may be displayed on the display unit 451); and control an output device to output tactile information based on the recognized manipulation to the specific region of the observation target, wherein the output tactile information imitates a tactile sensation acquired at a touch of the observation target (Paragraphs [0098]-[0100]: haptic module 153 may generate various tactile effects the that user may feel. A typical example of the tactile effect generated by the haptic module 153 may be vibration. Strength, pattern and the like of the vibration generated by the haptic module 153 may be controllable by a user selection or setting of the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner…haptic module 153 may be configured to transmit tactile effects through a user's direct contact, or a user's muscular sense using a finger or a hand. Two or more haptic modules 153 may be provided according to the particular configuration of the mobile terminal; Paragraph [0140]: the present disclosure provides tactile feedback to a portion of the user's body (e.g., a user's hand, 220) in contact with or in proximity to a virtual object, thereby providing a tactile sense of touching the virtual object).
Regarding claim 10, Rhee, in view of Antoniac teaches the information processing device according to claim 9, Rhee discloses wherein the output control unit is further configured to control display of an image indicating a hand of the user in a superimposition position on the observation target in the screen, and the hand of the user is superimposed based on the recognized manipulation to the specific region of the observation target (Fig. 6B; Paragraphs [0098]-[0100]: haptic module 153 may generate various tactile effects the that user may feel. A typical example of the tactile effect generated by the haptic module 153 may be vibration. Strength, pattern and the like of the vibration generated by the haptic module 153 may be controllable by a user selection or setting of the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner…haptic module 153 may be configured to transmit tactile effects through a user's direct contact, or a user's muscular sense using a finger or a hand. Two or more haptic modules 153 may be provided according to the particular configuration of the mobile terminal; Paragraph [0140]: the present disclosure provides tactile feedback to a portion of the user's body (e.g., a user's hand, 220) in contact with or in proximity to a virtual object, thereby providing a tactile sense of touching the virtual object; Paragraph [0213]: illustrated in FIG. 6B, when the user takes a gesture indicating a virtual object with a specific finger, the controller 180 may set a partial region 640 modeling a specific finger of a modeling object corresponding to the user's hand (640) as a target region
Regarding claim 12, Rhee, in view of Antoniac teaches the information processing device according to claim 9, Rhee discloses wherein the output control unit is further configured to control the display of the information indicating the allowance of the manipulation to the specific region in association with the specific region (Paragraph [0078]: user input unit 123 may receive information input by a user. When information is input through the user input unit 123, the controller 180 may control an operation of the mobile terminal 100 to correspond to the input information. The user input unit 123 may include one or more of a mechanical input element (for example, a key, a button located on a front and/or rear surface or a side surface of the mobile terminal 100, a dome switch, a jog wheel, a jog switch, and the like), or a touch- sensitive input, among others. As one example, the touch-sensitive input means may be a virtual key, a soft key or a visual key, which is displayed on a touch screen through software processing, or a touch key which is disposed on a portion except for the touch screen. On the other hand, the virtual key or the visual key may be displayable on the touch screen in various shapes, for example, graphic, text, icon, video or a combination thereof; Paragraphs [0098]-[0100]: haptic module 153 may generate various tactile effects the that user may feel. A typical example of the tactile effect generated by the haptic module 153 may be vibration. Strength, pattern and the like of the vibration generated by the haptic module 153 may be controllable by a user selection or setting of the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner…haptic module 153 may be configured to transmit tactile effects through a user's direct contact, or a user's muscular sense using a finger or a hand. Two or more haptic modules 153 may be provided according to the particular configuration of the mobile terminal; Paragraph [0140]: the present disclosure provides tactile feedback to a portion of the user's body (e.g., a user's hand, 220) in contact with or in proximity to a virtual object, thereby providing a tactile sense of touching the virtual object).
Regarding claim 14, Rhee, in view of Antoniac teaches the information processing device according to claim 9, Rhee discloses wherein the output device is wearable on a hand of  haptic module 153 may generate various tactile effects the that user may feel. A typical example of the tactile effect generated by the haptic module 153 may be vibration. Strength, pattern and the like of the vibration generated by the haptic module 153 may be controllable by a user selection or setting of the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner…Besides vibration, the haptic module 153 may generate various other tactile effects, including an effect by stimulation such as a pin arrangement vertically moving with respect to a contact skin, a spray force or suction force of air through a jet orifice or a suction opening, a touch on the skin, a contact of an electrode, electrostatic force, etc., an effect by reproducing the sense of cold and warmth using an element that can absorb or generate heat, and the like).
Regarding claim 15, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the output control unit is further configured to control the display device to display a plurality of display objects, the plurality of display objects corresponds to a plurality of candidate image capturing devices, at least one candidate image capturing device of the plurality of candidate image capturing devices is a source of provision of the captured image the recognition unit is further configured to recognize, as a selection manipulation to the at least one candidate image capturing device, the manipulation to a display object of the plurality of display objects (Paragraph [0015]: the controller may output a feedback signal at a first intensity when a relative distance between the virtual object and a specific part of the user's hand is a first distance, and output a feedback signal at a second intensity lower than the first intensity when a relative distance between the virtual object and a part different from the specific part of the user's hand is a second distance larger than the first distance; Paragraph [0021]: the controller may generate a virtual image corresponding to the user's hand based on a plurality of sensing information received from the plurality of cameras, and determine whether the virtual object is in contact with or in proximity to the virtual object based on a relative distance between the virtual image and the virtual object; Paragraph [0201]: in a mobile terminal according to the present disclosure, a virtual object may be modeled by a modeling method based on the characteristics of an object among a plurality of modeling methods. The controller 180 may perform modeling on the virtual object through a method determined based on the characteristics of an object corresponding to the virtual object among the plurality of modeling methods. Here, the characteristic of an object corresponding to the virtual object may include at least one of the type, weight, size, strength, shape, and surface of the object. For example, when the appearance of the object corresponding to the virtual object is monotonous, like a book, the controller 180 may model the virtual object using a relatively simple modeling method rather than a complicated modeling method. For another example, when the appearance of the object is complicated, the controller 180 may model the virtual object through a complicated modeling method in order to determine to which portion the user is accurately close or in proximity; Paragraph [0222]: the controller 180 may control the plurality of feedback signal units to output different feedback signals according to a preset condition. Here, the preset condition may be any one of a condition related to a size of the area of a specific part where the user's hand is in contact with the virtual object, and a condition related to a gesture of the user's hand), and the display device corresponds to the at least one candidate image capturing device (Fig. 1B; Paragraph [0076]: the input unit 120 may be configured to provide an audio or video signal (or information) input to the mobile terminal or information input by a user to the mobile terminal. For the input of the audio information, the mobile terminal 100 may include one or a plurality of cameras 121. The camera 121 processes an image frame, such as still picture or video, acquired by an image sensor in a video phone call or image capturing mode. The processed image frames may be displayed on the display unit 151. On the other hand, the plurality of cameras 121 disposed in the mobile terminal 100 may be arranged in a matrix configuration
Regarding claim 16, Rhee, in view of Antoniac teaches the information processing device according to claim 15, Rhee discloses wherein the output control unit is further configured to control display of each display object of the plurality of display objects at a position corresponding to installed position of each candidate image capturing device of the plurality of candidate image capturing devices in the screen (Paragraphs [0090]-[0091]: the photo sensor is integrated with photo diodes and transistors in the rows and columns thereof, and a content placed on the photo sensor may be scanned by using an electrical signal that is changed according to the amount of light applied to the photo diode. Namely, the photo sensor may calculate the coordinates of the sensing object according to variation of light to thus obtain position information of the sensing object…display unit 151 may display (output) information processed in the mobile terminal 100. For example, the display unit 151 may display execution screen information of an application program driven in the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information).
Regarding claim 17, Rhee, in view of Antoniac teaches the information processing device according to claim 15, Rhee discloses wherein the output control unit is further configured to control display of each display object of the plurality of display objects in arrangement at a height corresponding to an angle of a capturing direction of each candidate image capturing device of the plurality of candidate image capturing devices to a vertical direction (Fig. 8C; Paragraph [0021]: the controller may generate a virtual image corresponding to the user's hand based on a plurality of sensing information received from the plurality of cameras, and determine whether the virtual object is in contact with or in proximity to the virtual object based on a relative distance between the virtual image and the virtual object; Paragraph [0076]: camera 121 processes an image frame, such as still picture or video, acquired by an image sensor in a video phone call or image capturing mode. The processed image frames may be displayed on the display unit 151. On the other hand, the plurality of cameras 121 disposed in the mobile terminal 100 may be arranged in a matrix configuration. By use of the cameras 121 having the matrix configuration, a plurality of image information having various angles or focal points may be input into the mobile terminal 100. As another example, the cameras 121 may be located in a stereoscopic arrangement to acquire left and right images for implementing a stereoscopic image; Paragraph [0197]: the controller 180 detects whether the user's hand is in contact with or in proximity to the virtual object using a result of modeling the virtual object and the user's hand. The controller 180 determines whether the 3D point is included in a 3D point (or coordinate information) of the user's hand and a model of the virtual object (for example, a mesh model or the coordinate information of a model corresponding to the virtual object), acquired as a result of modeling. For another example, the controller 180 determines whether there is a sphere including the 3D point of the user's hand among the spheres constituting the virtual object, and detects the contact or proximity of a human body to the virtual object; Paragraph [0240]: method of providing feedback in accordance with the position of the user's hand in the virtual space will be described. FIGS. 8A, 8B and 8C are conceptual views illustrating a method in which a user's hand provides feedback according to its position), and each display object of the plurality of display objects includes an image captured by the respective candidate image capturing device of the plurality of candidate image capturing devices (Fig. 1B; Paragraph [0076]: the input unit 120 may be configured to provide an audio or video signal (or information) input to the mobile terminal or information input by a user to the mobile terminal. For the input of the audio information, the mobile terminal 100 may include one or a plurality of cameras 121. The camera 121 processes an image frame, such as still picture or video, acquired by an image sensor in a video phone call or image capturing mode. The processed image frames may be displayed on the display unit 151. On the other hand, the plurality of cameras 121 disposed in the mobile terminal 100 may be arranged in a matrix configuration
Regarding claim 18, Rhee, in view of Antoniac teaches the information processing device according to claim 1, Rhee discloses wherein the display device includes: a first image sensor configured to capture an eye of the user (Fig. 1B; Paragraph [0130]: camera 121 may be located adjacent to either or both of the left and right eyes to capture an image. Since the camera 121 is located adjacent to the eye, the camera 121 can acquire a scene that the user is currently viewing; Paragraph [0132]: as illustrated in FIG. 1B, a plurality of cameras 121a, 121b, 121c may be disposed on a rear surface of a display unit 451 disposed a user's both eyes to acquire a scene directly viewed by the user as an image); and a second image sensor configured to capture the recognition target (Fig. 1B; Paragraph [0057]: mobile terminal according to the present disclosure, the camera 121 may include a 3D (dimension) camera or a depth camera. The present disclosure may be configured to sense a human body (or a user's hand) located on a virtual space (or a preset space) through which a virtual object is displayed through an image sensor provided in a 3D camera).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, which is disclosed by Rhee, Fig. 1A; Paragraph [0062]: controller 180 may provide or process information or functions appropriate for a user in a manner of processing signals, data, information and the like, which are input or output by the aforementioned components, or activating the application programs stored in the memory); thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the recording medium, which is disclosed by Rhee, Paragraph [0113]: Various embodiments described herein may be implemented in a computer- readable or its similar medium using, for example, software, hardware, or any combination thereof); thus they are rejected on similar grounds.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee, in view of Antoniac, and further in view of Marcolina et al. (US Pub. 2016/0239080), hereinafter Marcolina.
Regarding claim 4, Rhee, in view of Antoniac teaches the information processing device according to claim 3.
Rhee, in view of Antoniac does not explicitly disclose wherein the output control unit is further configured to control the display device to display information indicating the central position.
	However, Marcolina teaches control of images in a wearable display (Abstract), further comprising wherein the output control unit is further configured to control the display device to display information indicating the central position (Fig. 22; Paragraphs [0278]-[0279]: example and according to one implementation illustrated by FIG. 22, model refiner 197F determines to model subcomponent 197-1 of an object portion (happens to be a finger) using a virtual solid, an ellipse in this illustration, or any of a variety of 3D shapes (e.g., ellipsoid, sphere, or custom shape) and/or 2D slice(s) that are added together to form a 3D volume. Accordingly, beginning with generalized equations for an ellipse (1) with (x, y) being the coordinates of a point on the ellipse, (xC, yC) the center, a and b the axes…ellipse equation (5) is solved for .theta., subject to the constraints that: (5) (xC, yC) must lie on the centerline determined from the four tangents 195A, 195B, 195C, and 195D (i.e., centerline 189A of FIG. 22); and (6) a is fixed at the assumed value). Marcolina teaches that this will allow for realistic interaction with a virtual object (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhee, in view of Antoniac with the features wherein the output control unit is further configured to control the display device to display information indicating the central position as taught by Marcolina.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee, in view of Antoniac, and further in view of Birnbaum et al. (US Pub. 2017/0243453), hereinafter Birnbaum.
Regarding claim 11, Rhee, in view of Antoniac teaches the information processing device according to claim 9.
Rhee, in view of Antoniac does not explicitly disclose wherein the observation target is an animal, and the tactile information includes at least one of heartbeat, body temperature, or a feel of a body surface of the observation target.
However, Birnbaum teaches a wearable device with tactile output (Paragraphs [0009]-[0010]), further comprising wherein the observation target is an animal, and the tactile information includes at least one of heartbeat, body temperature, or a feel of a body surface of the observation target (Paragraph [0021]: it is desirable to grant permission to access certain ranges of haptic parameters for a period of time. For example, if a user's child is visiting a virtual aquarium in a VR environment, in order to get the full tactile experience it may be necessary to allow the haptic interface to display certain ranges of sensation (e.g., for the stingray petting zoo) that would at other times be prevented from displaying). Birnbaum teaches that this will allow for a full tactile experience allowing the user to interact in the viewed world (Paragraph [0003]; Paragraph [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhee, in view of Antoniac with the features wherein the observation target is an animal, and the tactile information includes at least one of heartbeat, body temperature, or a feel of a body surface of the observation target as taught by Birnbaum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613